218 S.W.3d 541 (2007)
Chris FRANCIS, et al., Appellants,
v.
MEHLVILLE FIRE PROTECTION DISTRICT, et al., Respondents.
No. ED 87870.
Missouri Court of Appeals, Eastern District, Division One.
January 23, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 6, 2007.
Application for Transfer Denied May 1, 2007.
John H. Goffstein, St. Louis, MO, for appellant.
Mathew E. Hoffman, Paul T. Slocomb, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Chris Francis, James Kornhandt, Robert Strinni, Michael Emyn and Doug Week ("Plaintiffs") appeal from the trial court's order granting Mehlville Fire Protection District's (the District) motion for summary judgment.
In their sole point relied on, Plaintiffs argue that the trial court erred in granting the District's motion for summary judgment because the motion only addressed two of the six counts in plaintiffs petition in violation of Rule 74.04. More specifically, Plaintiffs argue that the District addressed *542 only counts one and two of their petition, relating to "meet and confer" and "public notice" and the trial court ruled upon those counts only. We have reviewed the motion and the trial court's judgment and we find that both sufficiently address all counts of Plaintiff's petition.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).